DETAILED ACTION
The following is a Final Office Action on the merits.    

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 4/13/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to withdraw the double patenting rejections set forth in the previous office action. 

Claim Objections
Claim 2 is objected to because of the following informalities:  amend “and a polymer” to -or a polymer- in ll. 2.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “operates” to -is configured to operate- in ll. 3 & 5 (twice).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “tissue” to -the tissue- in ll. 6, 8 & 10.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “energizes” to -is configured to energize- in ll. 7 & 9.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “apply coagulative or ablative energy” to -apply the coagulative or ablative energy- in ll. 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 & 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (2013/0331833, previously cited) in view of McDonald et al. (7,150,747, previously cited) and Orczy-Timko et al. (2016/0346036, previously cited).
Concerning claim 1, as illustrated in Figs. 1-4B, Bloom discloses a tissue treatment device (system 10 includes device 100; [0028]), comprising: 
a shaft assembly including an outer sleeve and an inner sleeve, the inner sleeve co-axially and rotatably received in an axial passageway of the outer sleeve (inner shaft 140 is co-axially and rotatably disposed within outer shaft 130; [0028], [0030]) and including an inner cutting window formed therein (inner shaft 140 comprises inner shaft cutting edge/cutter 141 comprising cutting teeth 143 which defines inner shaft window or opening 154; [0030-0032]), the outer sleeve comprising a metal tube (outer shaft 130 may be made of a variety of metals, such as stainless steel; [0030]); 
a distal portion of the outer sleeve and including an outer cutting window (outer shaft 130 has a distal portion housing that includes outer shaft window 134 defined by cutting edge/cutter 132 which comprises cutting teeth 133; [0030]); 
a radiofrequency (RF) electrode formed by a distal portion of the inner sleeve (electrode assembly 142 comprising electrodes 142a, 142b  is formed on distal portion of inner shaft 140; [0031], [0033]); 
wherein said outer cutting window and said inner cutting window include respective outer window cutting edges and inner window cutting edges (inner shaft window 154 is defined by cutting edge/cutter 141 comprising cutting teeth 143 and outer shaft window 134 is defined by cutting edge/cutter 132 which comprises cutting teeth 133 and outer and inner shaft cutters 132 and 141 may move relative to one another in oscillation or rotation (or both) in order to mechanically cut tissue; [0030]).
	Bloom fails to disclose an insulative housing forming the distal portion of the outer sleeve and including the outer cutting window formed in a distal section of the insulative housing, the insulative housing including a proximal section that is received in a distal portion of the metal tube such that the distal section of the insulative housing is left extending distally of the distal portion of the metal tube, the distal portion of the metal tube fully surrounding the proximal section of the insulative housing, the metal tube including a metal extension portion that extends distally of the distal portion of the metal tube alongside a lower outer surface of the distal section of the insulative housing, the metal extension portion only partially surrounding the distal section of the dielectric housing so as to leave the outer cutting window exposed in the distal portion of the outer sleeve.  However, McDonald et al. disclose a tissue treatment device (110) comprising a shaft assembly (Fig. 8A-C) including an inner rotatable member (700) co-axially and rotatably received in an axial passageway of an outer sleeve (620, 510, 520) having a distal portion that includes an outer cutting window (640), the outer sleeve (620, 510, 520) comprising a metal tube (540).  McDonald et al. further disclose an insulative housing (620) forming the distal portion of the outer sleeve (620, 510, 520) and including the outer cutting window (640) formed in a distal section of the insulative housing (620), the insulative housing (620) including a proximal section that is received in a distal portion of the metal tube (540) such that the distal section of the insulative housing (620) is left extending distally of the distal portion of the metal tube (540), the distal portion of the metal tube (540) fully surrounding the proximal section of the insulative housing (620), the metal tube (540) including a metal extension portion that extends distally of the distal portion of the metal tube (540) alongside a lower outer surface of the distal section of the insulative housing (620), the metal extension portion only partially surrounding the distal section of the insulative housing (620) so as to leave the outer cutting window (640) exposed in the distal portion of the outer sleeve (620, 510, 520).  

    PNG
    media_image1.png
    675
    983
    media_image1.png
    Greyscale

At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Bloom to further comprise an insulative housing forming the distal portion of the outer sleeve and including the outer cutting window formed in a distal section of the insulative housing, the insulative housing including a proximal section that is received in a distal portion of the metal tube such that the distal section of the insulative housing is left extending distally of the distal portion of the metal tube, the distal portion of the metal tube fully surrounding the proximal section of the insulative housing, the metal tube including a metal extension portion that extends distally of the distal portion of the metal tube alongside a lower outer surface of the distal section of the insulative housing, the metal extension portion only partially surrounding the distal section of the dielectric housing so as to leave the outer cutting window exposed in the distal portion of the outer sleeve in order to provide the benefit of a bipolar arrangement with an electrically isolated return electrode having a larger exposed surface area as compared to the active electrode to allow for a lower current density and located nearby on the instrument as taught by McDonald et al. (Col. 1, ll. 22-32, Col. 5, ll. 51-56, Col. 8, ll. 35-46)
	Bloom in view of McDonald et al. fail to disclose the insulative housing to be a dielectric.  However, Orczy-Timko et al. disclose a tissue treatment device (102; [0044], [0046]), comprising: a shaft assembly (104) including an outer sleeve (125) and an inner sleeve (128) co-axially and rotatably received in an axial passageway of the outer sleeve (125); and a dielectric housing (142) having an outer cutting window (140) forming a distal portion of the outer sleeve (125).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bloom such that the insulative housing is a dielectric having the outer cutting window in order to provide the benefit of a material that has a very high hardness rating and a high fracture toughness rating as taught by Orczy-Timko et al.  ([0030], [0040], [0046], [0050], [0058], Table A; Fig. 1-4B). 
Concerning claim 2, Orczy-Timko et al. further disclose the dielectric (142) comprises at least one of a ceramic ([0050], [0058]), a glass and a polymer.
Concerning claim 3, Orczy-Timko et al. further disclose the dielectric (142) comprises a ceramic selected from the group consisting of silicon nitride, yttria-stabilized zirconia, magnesia-stabilized zirconia, ceria-stabilized zirconia and zirconia toughened alumina ([0058-0061]).
Concerning claim 4, Bloom discloses a motor (driver of 179) configured to selectively rotate the inner sleeve (140) and a radiofrequency (RF) source (162)  configured to couple to the RF electrode (142a/142b) ([0028-0029], [0031]; Fig. 1).  Bloom fails to disclose the motor configured to selectively rotate the inner sleeve in first and second rotational directions.  However, McDonald et al. further disclose a motor (MDU) configured to selectively rotate an inner member (700) in first and second rotational directions.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bloom such that the motor is configured to selectively rotate the inner sleeve in first and second rotational directions in order to provide the benefit of appropriate treatment for a given application as taught by McDonald et al. (Col. 4, ll. 54-63, Col. 5, ll. 46-50, Col. 8, ll. 1-13; Fig. 1-2 & 8A-C). 
Concerning claim 5, Bloom discloses a controller (control of 179) operatively coupled to the motor (driver of 179) and the RF source (162) ([0028], [0031]; Fig. 1). 
Concerning claim 6, Bloom in view of McDonald and Orczy-Timko et al. disclose the inner sleeve (140) can be rotated to at least a window-closed position (Fig. 2) wherein the inner window (154) is covered by a wall of the dielectric housing and to a window-open position (Fig. 3) wherein the inner window (154) is aligned with the outer window in the dielectric housing and wherein the controller (control of 179) is configured to stop the motor to position the inner sleeve in at least one of the window-open and the window-closed positions (inner shaft 140 may be locked in position) (Bloom: [0031]; Fig. 2-3).
Concerning claim 21, McDonald further discloses the lower outer surface of the distal section (boxed below) of the insulative housing (620) is recessed in a direction perpendicular to a longitudinal axis relative to an upper outer surface of the distal section (boxed below) of the insulative housing (620) that surrounds the outer cutting window (640) (annotated Fig. 8A).  

    PNG
    media_image2.png
    1089
    1513
    media_image2.png
    Greyscale

Concerning claim 22, McDonald further discloses the proximal section of the insulative housing includes an outer surface that is recessed in the proximal direction relative to an upper outer surface of the distal section (boxed below) of the insulative housing (boxed below) that surrounds the outer cutting window (640) (Fig. 8A).  

    PNG
    media_image3.png
    853
    1552
    media_image3.png
    Greyscale

Concerning claim 23, McDonald further discloses the metal extension portion  (540) extends to the outer cutting window (640) (Fig. 8A).  
Concerning claim 24, McDonald further discloses the outer cutting window (640) includes a proximal end, the metal extension portion (540) extending distally of the proximal end of the outer cutting window (640) in a longitudinal direction along the outer sleeve (620, 510, 520) (Fig. 8A). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (2013/0331833, previously cited) in view of McDonald et al. (7,150,747, previously cited) and Orczy-Timko et al. (2016/0346036, previously cited), as applied to claim 6, in further view of Bloom (2015/0265337). 
Concerning claim 7, Bloom ‘833 discloses the controller is configured to selectively operate the motor and the RF source in at least a first mode and a third mode, wherein (1) the controller operates the motor to rotate or oscillate the inner sleeve without energizing the RF source for mechanically cutting tissue in the first mode ([0039], claim 11) and (3) the controller energizes the RF source while the inner sleeve is stationary in the window-closed position to apply coagulative or ablative energy to tissue through the RF electrode in the third mode ([0039]). Bloom ‘833 in view of McDonald et al. and Orczy-Timko et al. fail to disclose the controller is also configured to selectively operate the motor and the RF source in at least a second and a fourth mode, wherein (2) the controller operates the motor to rotate or oscillate the inner sleeve and energizes the RF source for electrosurgically cutting tissue in the second mode, (4) the controller energizes the RF source while the inner sleeve is stationary in the window-open position to apply coagulative or ablative energy to tissue the fourth mode.  However, Bloom ‘337 discloses a tissue treatment device (102) comprising a shaft assembly (130) comprising an inner sleeve (140) that includes an inner cutting window (145) co-axially and rotatably received in an axial passageway of outer sleeve (130) that includes an outer cutting window (133) and a RF electrode (196) formed by a distal portion of the inner sleeve (140). Bloom ‘337 further discloses a controller configured to selectively operate a motor and the RF source in at least four modes:  (1) the controller operates the motor to rotate or oscillate the inner sleeve without energizing the RF source for mechanically cutting tissue in the first mode ([0035]), (2) the controller operates the motor to rotate or oscillate the inner sleeve and energizes the RF source for electrosurgically cutting tissue in the second mode ([0045]), (3) the controller energizes the RF source while the inner sleeve is stationary in the window-closed position to apply coagulative or ablative energy to tissue through the RF electrode in the third mode ([0044]), and (4) the controller energizes the RF source while the inner sleeve is stationary in the window-open position to apply coagulative or ablative energy to tissue the fourth mode ([0045]).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bloom ‘833 in view of McDonald et al. and Orczy-Timko et al. such that the controller is also configured to selectively operate the motor and the RF source in at least a second and a fourth mode, wherein (2) the controller operates the motor to rotate or oscillate the inner sleeve and energizes the RF source for electrosurgically cutting tissue in the second mode, (4) the controller energizes the RF source while the inner sleeve is stationary in the window-open position to apply coagulative or ablative energy to tissue the fourth mode in order to provide the benefit of a cutting/debridement mode that is not exclusive of sealing or hemostasis and to provide the benefit of a sealing or hemostasis mode where fluid is collected and suctioned as taught by Bloom ‘833. ([0020], [0022], [0030], [0034], [0040], [0045)]; Fig. 1-3)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (2013/0331833, previously cited) in view of McDonald et al. (7,150,747, previously cited) and Orczy-Timko et al. (2016/0346036, previously cited), as applied to claim 6, in further view of West, Jr. (6,610,059, previously cited).
Concerning claim 8, Bloom in view of McDonald and Orczy-Timko et al. fail to disclose an opening in a surface of the inner sleeve opposing the inner window for allowing fluid outflow therethrough when the inner sleeve is in the window-closed position. However, West, Jr. discloses a tissue treatment device (10) comprising a shaft assembly (16) including an inner sleeve (60) having an inner window (56) co-axially and rotatably received in an axial passageway of an outer sleeve (54/92) having an outer window, and an opening (70) in a surface of the inner sleeve (60) opposing the inner window (56) for allowing fluid outflow therethrough when the inner sleeve (56) is in a window-closed position.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bloom in view of McDonald and Orczy-Timko et al. to further comprise an opening in a surface of the inner sleeve opposing the inner window for allowing fluid outflow therethrough when the inner sleeve is in the window-closed position in order to provide the benefit of a continuous pathway for aspiration of gaseous bubbles and avoiding entirely obscuring a means of aspiration as taught by West, Jr. (Col. 9, ll. 39-50, Col. 10, ll. 14-33, Co.. 10-11, ll. 65-6, Col. 11, ll. 21-30; Fig. 5 & 7 and also Figs. 11A-D)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 & 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that claims 21-22 fail to specifically recite in which direction the elements are recessed relative to one another.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Bloom (2015/0265337) teaches a metal extension (Fig. 7);  Edwards et al. (8,702,702) teach a recessed proximal portion outer surface  for an inner cutting tube/sleeve (9) (Fig. 17-18); Germain et al. (2017/0224368) teach a recessed proximal section outer surface for an outer metal housing (282) (Fig. 8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794